
	

113 S2966 IS: Critical Care Assessment and Improvement Act of 2014
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2966
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Ms. Baldwin (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To improve the understanding and coordination of critical care health services.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Critical Care Assessment and Improvement Act of 2014.
		
			2.
			Findings;
			 purposes
			
				(a)
				Findings
				Congress finds the following:
				
					(1)
					Critical care
			 medicine is the care for patients whose illnesses or injuries present a
			 significant danger to life, limb, or organ function and require
			 comprehensive
			 care and constant monitoring, usually in intensive care units (ICUs).
				
					(2)
					Each year,
			 approximately 5,000,000 people in the United States are admitted into
			 adult medical,
			 surgical,
			 pediatric, or neonatal ICUs.
				
					(3)
					Critical care
			 medicine encompasses a wide array of diseases and health issues. The care
			 provided in the ICU is highly specialized and complex due to the extreme
			 severity of illness of its patient population, often involving multiple
			 disease
			 processes in different organ systems at the same time.
				
					(4)
					Critical care
			 medicine consumes a significant amount of financial resources, accounting
			 for
			 more than 17 percent of all hospital costs.
				
					(5)
					According to a
			 2006 report by the Health Resources and Services Administration
			 (referred to in this section as HRSA), demand in the United States for critical care medical
			 services is on the rise, due in part to the growing elderly population, as
			 individuals over the age of 65 consume a large percentage of critical care
			 services.
				
					(6)
					The HRSA report
			 also found that the growing aging population will further exacerbate an
			 existing shortage of intensivists, the physicians certified in critical
			 care
			 who primarily deliver care in intensive care units, potentially
			 compromising
			 the quality and availability of care. Today, intensivist-led teams treat
			 only
			 one-third of critically ill patients despite substantial evidence that
			 these
			 teams lead to improved outcomes.
				
					(7)
					Ensuring the
			 strength of our critical care medical delivery infrastructure is integral
			 to
			 the improvement of the quality and delivery of health care in the United
			 States.
				
				(b)
				Purpose
				The purpose of this Act is to assess the
			 current state of the United States critical care medical delivery system
			 and
			 implement policies to improve the quality and effectiveness of care
			 delivered
			 to the critically ill and injured.
			
			3.
			Studies on
			 critical care
			
				(a)
				Institute of
			 Medicine study
				
					(1)
					In
			 general
					The Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall enter into an agreement with the Institute of
			 Medicine under which, not later than 1 year after the date of the
			 enactment of
			 this Act, the Institute will—
					
						(A)
						conduct an
			 analysis of the current state of critical care health services in the
			 United
			 States;
					
						(B)
						develop
			 recommendations to bolster critical care capabilities to meet future
			 demand;
			 and
					
						(C)
						submit to Congress
			 a report including the analysis and recommendations under subparagraphs
			 (A) and
			 (B).
					
					(2)
					Issues to be
			 studied
					The agreement under paragraph (1) shall, at a minimum,
			 provide for the following:
					
						(A)
						Analysis of the
			 current critical care system in the United States, including—
						
							(i)
							the
			 system’s capacity and resources, including the size of the critical care
			 workforce and the availability of health information technology and
			 medical
			 equipment;
						
							(ii)
							the
			 system’s strengths, limitations, and future challenges; and
						
							(iii)
							the system’s
			 ability to provide adequate care for the critically ill or injured in
			 response
			 to a national health emergency, including a pandemic or natural
			 disaster.
						
						(B)
						Analysis and
			 recommendations regarding regionalizing critical care systems.
					
						(C)
						Analysis regarding
			 the status of critical care research in the United States and
			 recommendations
			 for future research priorities.
					
				(b)
				Health Resources
			 and Services Administration study
				
					(1)
					In
			 general
					The Secretary shall review and update the
			 Health Resources and Services Administration’s 2006 study entitled The Critical Care Workforce: A Study
			 of the Supply and Demand for Critical Care Physicians.
				
					(2)
					Scope
					In
			 carrying out paragraph (1), the Secretary shall expand the scope of the
			 study
			 to address the supply and demand of other providers within the spectrum of
			 critical care delivery, such as critical care nurses, mid-level
			 providers
			 (such as physician assistants and nurse practitioners), intensive care
			 unit
			 pharmacists, and intensive care unit respiratory care practitioners.
				
			4.
			NIH Critical Care
			 Coordinating Working Group
			
				(a)
				Establishment
				The Secretary shall establish a working group within the
			 National Institutes of Health to be known as the Critical Care
			 Coordinating Working Group (in this
			 section referred to as the Working Group).
			
				(b)
				Membership
				The
			 Secretary shall ensure that the membership of the Working Group includes
			 representatives throughout the National Institutes of Health and any other
			 component of the Department of Health and Human Services, as the
			 Secretary determines appropriate to increase agency coordination on
			 critical care, and based on existing resources, such as—
				
					(1)
					the National
			 Heart, Lung, and Blood Institute;
				
					(2)
					the National
			 Institute of Nursing Research;
				
					(3)
					the Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				
					(4)
					the National Institute of General Medical
			 Sciences;
				
					(5)
					the National
			 Institute on Aging; and
				
					(6)
					the National Institute of Minority Health.
				
				(c)
				Duties
				The
			 Working Group shall—
				
					(1)
					serve as the focal
			 point and catalyst across the National Institutes of Health and any other
			 component of the Department of Health and Human Services,  as the
			 Secretary determines appropriate for advancing
			 research and research training in the critical care setting;
				
					(2)
					coordinate funding opportunities that
			 involve multiple components of the Department of Health and Human
			 Services;
				
					(3)
					catalyze the
			 development of new funding opportunities;
				
					(4)
					inform
			 investigators about funding opportunities in their areas of interest;
				
					(5)
					represent the
			 National Institutes of Health in government-wide efforts to improve the
			 Nation’s critical care system;
				
					(6)
					coordinate the
			 collection and analysis of information on current research of the National
			 Institutes of Health relating to the care of the critically ill and
			 injured and
			 identify gaps in such research;
				
					(7)
					provide an annual
			 report to the Director of the National Institutes of Health regarding
			 research
			 efforts of the Institutes relating to the care of the critically ill and
			 injured; and
				
					(8)
					make
			 recommendations in each such report on how to strengthen partnerships
			 within
			 the National Institutes of Health and between the Department of Health and
			 Human Services and public
			 and
			 private entities to expand collaborative, cross-cutting research.
				
			5.
			Centers for
			 Medicare and Medicaid Innovation Critical Care Demonstration project
			
				(a)
				In
			 general
				Not later than one
			 year after the date of the enactment of this Act, the Secretary shall
			 carry out a demonstration
			 project under Section 1115A of the Social Security Act (42 U.S.C. 1315a),
			 designed to improve the quality and efficiency of care provided to
			 critically ill and injured patients receiving critical care in intensive
			 care
			 units or other areas of acute care hospitals.
			
				(b)
				Activities under
			 demonstration project
				The activities conducted under the
			 demonstration project under subsection (a) may, in addition to any other
			 activity specified by the Center for Medicare and Medicaid Innovation,
			 include
			 activities that seek to—
				
					(1)
					improve the
			 coordination and transitions of care to and from an intensive care unit
			 and the
			 next point of care;
				
					(2)
					incorporate
			 value-based purchasing methodologies or novel informatics, monitoring, or
			 other
			 methodologies to eliminate error, improve outcomes, and reduce waste from
			 the
			 delivery of critical care;
				
					(3)
					improve prediction
			 models that help health care providers and hospitals identify patients at
			 high
			 risk for requiring critical care services and streamline care delivery to
			 prevent unexpected hospital readmissions for critical illnesses; and
				
					(4)
					utilize bundled
			 payment approaches and incentive care redesign, such as efforts to
			 facilitate
			 and support comprehensive team delivered care.
				
